Citation Nr: 1003763	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-13 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy 
from July 1951 to June 1955.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of August 2007 and November 2008 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio which denied the 
Veteran's claims of entitlement to bilateral hearing loss and 
tinnitus.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Remanded issue

The claim for bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
tinnitus and his military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for tinnitus.

The Veteran seeks entitlement to service connection for 
tinnitus.  As is discussed elsewhere in this decision, the 
Board is remanding the claim for bilateral hearing loss for 
further evidentiary development.  

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009).
  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West Supp. 2009); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated August 6, 2008, including evidence of "a relationship 
between your disability and an injury, disease, or event in 
military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
August 2008 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the letter that VA would assist him with 
obtaining relevant records from any Federal agency, including 
records from the military and VA Medical Centers.  The 
Veteran was also advised in the letter that a VA examination 
would be provided if necessary to decide his claim.  With 
respect to private treatment records, the August 2008 letter 
informed the Veteran that VA would make reasonable efforts to 
obtain non-Federal evidence.  Included with the letter were 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, and the Veteran was asked to complete 
this release so that VA could obtain private treatment 
records on his behalf.

The August 2008 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the August 2008 letter, page 2.  However, the Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
[which apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008], among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claims.  See 38 C.F.R. § 3.159(b)(1).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in the above-referenced August 2008 letter from the 
RO.  In any event, because the Veteran's claim is being 
denied, elements (4) and (5) are moot.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the Veteran's service treatment records, VA 
and private treatment records, and statements from fellow 
servicemembers have been associated with the claims folder.  
Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with a VA 
examination in October 2008.  The report of this examination 
reflects that the examiner reviewed the Veteran's past 
medical history, recorded his current complaints, conducted 
an appropriate examination and rendered appropriate diagnoses 
and opinions as to the Veteran's tinnitus claim consistent 
with the remainder of the evidence of record.  The Board 
therefore concludes that the examination is adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2009).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative, and declined 
the option of a personal hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).    

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Analysis

In essence, the Veteran contends that his current tinnitus 
disability is related to exposure to loud noises from heavy 
machinery as a sheet metal worker in service.

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
October 2008 VA examiner determined that the Veteran 
currently experiences tinnitus. See the October 2008 VA 
examiner's report, page 2.  Accordingly, Hickson element (1) 
is satisfied.  

With respect to Hickson element (2), in-service disease or 
injury, there is no medical evidence of tinnitus in service, 
nor is there evidence showing that the Veteran complained of 
ringing ears while in service.  The Veteran's June 24, 1955 
separation examination was pertinently negative as to any ear 
problems. 

With respect to in-service injury, the Veteran asserts that 
he suffered acoustic trauma from exposure to noise from heavy 
machinery, among other things, while working as a sheet metal 
worker in the Navy.  See the Veteran's VA Form 9, received by 
the VA on November 4, 2009.  The Veteran's DD-214 confirms 
that he served as a metal worker in service, and statements 
submitted by fellow servicemembers note that the Veteran's 
duties involved operating a "pneumatic hammer that chipped 
steel from decks and bulkheads'" which caused a "deafening 
noise."  See the May 2007 statements of D.P. and P.M.  It 
was also noted by the Veteran and by both D.P. and P.M. that 
no hearing protection was used in performing these duties.  

The RO has already conceded that the Veteran did in fact 
experience in-service acoustic trauma.  See the RO's November 
2008 rating decision.  

The Board finds no reason to doubt the testimony of the 
Veteran or that of his fellow servicemembers.  Accordingly, 
for the purposes of this decision, the Board will assume that 
the Veteran experienced hazardous noise exposure during 
service.  This is sufficient to satisfy Hickson element (2), 
in-service injury.

With respect to crucial Hickson element (3), medical nexus, 
after a thorough test of the Veteran's hearing, the October 
2008 VA examiner concluded that the Veteran's tinnitus was 
"not caused by nor a result of military service," based on 
the fact that the Veteran's service treatment records were 
pertinently negative, and based on the Veteran's self-report 
that he only became aware of his tinnitus approximately 10 
years prior to the examination date.  See the October 2008 VA 
examiner's report, page 2.  The Veteran himself confirmed in 
a subsequent statement that his hearing problems developed 40 
years after his in-service noise exposure.  See the Veteran's 
VA Form 9, received by VA on November 4, 2009.  

No medical evidence of record contradicts the findings of the 
October 2008 VA examiner.  The Veteran has been accorded 
ample opportunity to furnish medical and other evidence in 
support of his claim; he has not done so.  See 38 U.S.C.A. 
§ 5107(a) [it is a claimant's responsibility to support a 
claim for VA benefits].  

To the extent that the Veteran himself or his representative 
contend that a medical relationship exists between the 
Veteran's current tinnitus and military service, their 
opinions are entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  
See also Cromley v. Brown, 7 Vet. App. 376, 379 (1995). 

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's tinnitus claim fails on this 
basis alone.  

Conclusion

In conclusion, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
tinnitus.  Contrary to the assertions of the Veteran's 
representative [see the Veteran's January 13, 2010 Informal 
Hearing Presentation, page 2], the benefit of the doubt rule 
is not for application because the evidence is not in 
relative equipoise.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service-connection for tinnitus is denied.  


REMAND

2.  Entitlement to service connection for bilateral hearing 
loss.

The Veteran also claims entitlement to service connection for 
bilateral hearing loss.  
His contentions mirror those concerning tinnitus, discussed 
above.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's hearing loss claim must be remanded for further 
evidentiary development.

The current medical evidence of record is unclear as to 
whether the Veteran currently has bilateral hearing loss, and 
if so, whether that hearing loss is related to his in-service 
noise exposure.

The determination of whether a Veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009).

The Veteran underwent private audiological testing in 2006 
and 2007.  However the graphical reports associated with each 
test cannot be interpreted by the Board.  See Kelly v. Brown, 
7 Vet. App. 471, 474 (1995) [the Board may not interpret 
graphical representations of audiometric data].

In an October 1, 2008 VA treatment report, the Veteran was 
diagnosed with sensorineural hearing loss of both ears.  
However, the report pertinently failed to include the 
Veteran's specific audiometric testing results as required by 
38 C.F.R. § 3.385 to confirm that the Veteran in fact had 
sensorineural hearing loss for VA purposes.  See the 
Veteran's October 1, 2008 VA Audiology Consult.

Just three days later, at the October 3, 2008 VA examination, 
the Veteran was diagnosed with right ear sensorineural 
hearing loss alone.  Unlike the October 1, 2008 report, the 
October 3, 2008 VA examiner's report did in fact identify the 
Veteran's recorded auditory thresholds.  However, these 
thresholds' corresponding frequencies [in Hz] were crucially 
missing.  As such, upon review of the examination report, the 
Board is unable to determine at what frequency each recorded 
auditory threshold correlates to.  For this reason, with 
respect to the Veteran's hearing loss claim, the Board finds 
the October 3, 2008 VA examination inadequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, this case presents certain medical questions 
which cannot be answered by the Board.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  These questions concern the 
Veteran's current diagnosis, if any, of his claimed bilateral 
hearing loss, and whether a relationship, if any, exists 
between the Veteran's claimed hearing loss and his period of 
active service from July 1951 to June 1955.  These questions 
must be addressed by an appropriately qualified physician.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. 
§ 3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should schedule the Veteran for a 
VA audiological examination to determine 
the existence and etiology of any current 
bilateral hearing loss.  
The examiner should examine the Veteran, 
review the Veteran's claims folder, and 
render an opinion as to (1) whether 
bilateral hearing loss as defined in VA 
regulations [38 C.F.R. § 3.385] currently 
exists; and (2) whether there is any 
relationship between any currently 
identified hearing loss and the Veteran's 
military service, to include is MOS as a 
metal worker.  A copy of the examination 
report should be associated with the 
Veteran's VA claims folder.

2.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should 
readjudicate the Veteran's service 
connection claim.  If the claim is denied, 
VBA should provide the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


